AO 106A_(08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT |

for the
Middle District of North Carolina.

In the Matter of the Search of

Textile Field USA LLC, 834
Huffman Street, Greensboro,
NC 27405

Case No. |! 20 MISIN

ed

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

property to be searched and give its location):
Textile Field USA LLC, located at 834 Huffman Street, Greensboro, NC 27405 as further described in Attachment A

located inthe Middle District of | North Carolina , there is now concealed (identify the
person or describe the property to be seized):

 

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
(I evidence of a crime;
(J contraband, fruits of crime, or other items illegally possessed;
property designed for use, intended for use, or used in committing a crime;

[7 a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section — Offense Description a
7US.C. § 1361(b)(1)(A), 18 U.S.C. FIFRA, wire fraud, sorcerer wi fonerully used and instruments

§§ 1343 and 1017

The application is based on these facts:
See the attached affidavit of EPA-CID Special Agent William Oros

G Continued on the attached sheet.

Ol Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

/S/ William Oros

 

 

Pursuant to Rule 4.1 of the Federal Rules of Criminal
Procedure, the affiant appeared before me via reliable
electronic means (telephone), was placed under oath, and
attested to the contents of this written affidavit. Printed name and title

Applicant's signature

William Oros, Special Agent, EPA-CID

 

 

Date: October 26, 2020

  

City and att Winston-Salem, NC Joi Elizabéth Peake, United States Magistrate Judge

 

 

Printed name and title

Case 1:20-mj-00311-JEP Documenti1 Filed 10/26/20 Page 1 of 17
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, William Oros, Special Agent with the Charlotte Resident Office of the United States
Environmental Protection Agency, Criminal Investigation Division, being duly sworn and
deposed, state as follows:
BACKGROUND/AINTRODUCTION
» ih. I am a Special Agent with the United States Environmental Protection Agency
(“EPA”), Criminal Investigation Division (“CID”). I have been so employed since approximately
August 2008. As part of my EPA-CID training, I attended the Federal Law Enforcement
Training Center in Glynco, Georgia and completed the twelve-week Basic Criminal Investigator
Training Program. I have also completed the nine-week EPA-CID Environmental Investigator
Basic Training Program. I have received training in investigating violations of the Federal
environmental and Title 18 laws and have investigated numerous pollution-related offenses and
permit violations. I have a Bachelor of Science degree with a concentration in biology and a
minor in chemistry. From vabnadey 1998 until August 2008, I was employed as an
Environmental Analyst by the State of Connecticut Department of Environmental Protection
(“CT DEP”). As an Environmental Analyst, I received training with respect to, and participated
in, the investigation of violations of environmental laws and regulations. I attended numerous
training courses on techniques for investigating environmental crimes and participated in the
execution of multiple Federal search warrants.
De As part of my duties as an EPA-CID Special Agent, I investigate criminal
violations of environmental laws, including the Federal Insecticide, Fungicide and Rodenticide
Act (FIFRA) 7 U.S.C. § 136 ef seg., as well as violations of Title 18 of the United States Code. I

am duly authorized by Title 18, United States Code, Section 3063, to carry firearms, to execute

Case 1:20-mj-00311-JEP Documenti1 Filed 10/26/20 Page 2 of 17
and serve any warrant or other process issued under the authority of the United States, and to
make arrests without warrants for any offense committed in my presence or for any felony
offense that I have probable cause to believe the person to be arrested has committed or is
committing.

a This Affidavit is made in support of an application for a warrant to search the
premises of Textile Field USA LLC, located at 834 Huffman Street, in Greensboro, NC, as
further described in Attachment A. (hereinafter, “Subject Premises”), for evidence and
instrumentalities of criminal violations of 7 U.S.C. § 136/(b)(1)(A) and (B) (FIFRA), 18 U.S.C.
§ 1343 (wire fraud), and 18 U.S.C § 1017 (government seals wrongfully used and instruments
wrongfully sealed), as further described in Attachment B.

4, The statements made in this Affidavit are based on my personal knowledge; my
training, education and experience; information that | have received from regulatory el
and witnesses. Because this Affidavit is being submitted for the limited purpose of securing a
search warrant, I have not included each and every fact known to me concerning this
investigation. Rather, I have set forth only those facts that I believe are necessary to establish
‘probable cause to believe that evidence and instrumentalities of criminal violations of 7 U.S.C. §
136/(b)(1)(A) and (B) (FIFRA), 18 U.S.C. § 1343 (wire fraud), and 18 U.S.C § 1017 governiient

seals wrongfully used and instruments wrongfully sealed,, will be located at the Subject

Premises.
STATUTORY AND REGULATORY BACKGROUND:
The Federal Insecticide, Fungicide and Rodenticide Act (FIFRA)
5; FIFRA regulates the production, sale, distribution and use of pesticides in the

United States. A “pesticide” is any substance or mixture of substances intended for preventing,

Case 1:20-mj-00311-JEP Documenti1 Filed 10/26/20 Page 3 of 17
destroying, repelling, or mitigating any pest. 7 U.S.C. § 136(u); 40 C.F.R. § 152.3. The term
“nest” is broadly defined to include, among other things, viruses, bacteria, or other micro-
organisms. 7 U.S.C. § 136(t) defines a pesticide product as a pesticide in a particular form
(including composition, packaging, and labeling) which the pesticide is, or intended to be,
distributed or sold. The term includes any physical apparatus used to deliver or apply the
pesticide if distributed or sold with the pesticide.

6. FIFRA requires all pesticides to be registered with the EPA before they can be
sold or distributed. 7 U.S.C. § 136a(a). Applicants are required to submit a substantial amount
of information to the EPA in support of a request for registration. Items of information that must
be submitted in support of an application to register a pesticide include, but are not limited to, the
complete formula of each pesticide for which registration is sought, including the identity of its
active and inert ingredients; all proposed labeling for the pesticide; and a statement of all
pesticidal claims to be made for the pesticide. See 7 U.S.C. § 136a(c).

7. Registered pesticides are given a product registration number beginning with the
phrase “EPA Registration No.,” or the phrase “EPA Reg. No.” 40 C.F.R. § 156.10(e). Pesticide-
producing establishments also receive an establishment-registration number designated by the
phrase “EPA Est.” that appears in any suitable location on the label or immediate container. 40
C.F.R. § 156.10(f). All registered pesticides must have a label that bears both the product
registration and establishment numbers. 40 C.F.R. § 156.10(a). This label also must contain
several other pieces of information, such as the directions for use of the pesticide (40 C.F.R. §
156.10(a)(viit); child hazard warnings (40 C.F.R. § 156.66); a first aid statement (40 C.F.R. §
156.68); precautionary statements for humans and domestic animals (40 C.F.R. § 156.70); and

environmental hazard and precautionary statements (40 C.F.R. §§ 156.80 and 156.85)). Draft

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 4 of 17
labeling must be submitted to the EPA along with the application for registration. 40 CPLR. §
152.50(€).

8. ‘It is unlawful for any person in any state to distribute or sell to any other person a
pesticide that has not been registered under Section 136a of FIFRA. 7 U.S.C. § 136j(a)()(A).
FIFRA defines “distribute or sell” to luniisde not only actual sale or distribution of a pesticide,
but also the act of offering a pesticide for sale. 7 U.S.C. § 136(gg); 40 C.F.R. § 152.3.

9. It is also unlawful for any person to sell or distribute to any other person a
pesticide that is “misbranded.” 7 U.S.C. § 136j(a)(1)(E). A pesticide is “misbranded” under
FIFRA if, inter alia, its container does not have a label bearing the pesticide’s registration
number; or one with labeling that bears any statement, design or graphic representation relative
to the pesticide or its ingredients, which is false or misleading. 7 U.S.C. § 136(q)(1) (A) & (D).

Government Seals Wrongfully Used and Instruments Wrongfully Sealed

10. Title 18, United States Code, Section 1017 provides that “[w]hoever fraudulently
or wrongfully affixes or impresses the seal of any department or agency of the United States, to
or upon any certificate, instrument, commission, document, or paper or with knowledge of its

’ fraudulent character, with wrongful or fraudulent intent, uses, buys, procures, sells, or transfers
to another any such certificate, instrument, commission, document, or paper, to which or upon
which said seal has been so fraudulently affixed or impressed, shall be fined under this title or
imprisoned not more than five years, or both.”

USE OF ELECTRONIC DEVICES IN CRIMES

ll. As described below and in Attachment B, this application seeks permission to

_ seize records that might be found on the Subject Premises, in whatever form they are found. One

form in which the records might be found is data stored on a computer’s hard drive or other

Case 1:20-mj-00311-JEP Documenti1 Filed 10/26/20 Page 5 of 17
storage media, including cellular telephone(s). Thus, the warrant applied for would authorize the
seizure of electronic storage media or, potentially, the copying of electronically stored
information, all under Rule 41(e)(2)(B).

12. Probable cause. 1 submit that if a computer, cellular telephone, or storage
medium is found on the Subject Premises, there is probable cause to believe those records will be
stored on that computer or storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, I know that computer
files or remnants of such files can be recovered months or even years after

_ they have been downloaded onto a storage medium, deleted, or viewed via
the Internet. Electronic files downloaded to a storage medium can be
stored for years at little or no cost. Even when files have been deleted,
they can be recovered months or years later using forensic tools. This is

so because when a person “deletes” a file on a computer, the data
contained in the file does not actually disappear; rather, that data remains

on the storage medium until it is overwritten by new data.

b. Therefore, deleted files, or remnants of deleted files, may reside in free
space or slack space—that is, in space on the storage medium that is not
currently being used by an active file—for long periods of time before
they are overwritten. In addition, a congates operating system may also

keep a record of deleted data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage media—in
particular, computers’ internal hard drives—contain electronic evidence of

how a computer has been used, what it has been used for, and who has

Case 1:20-mj-00311-JEP Documenti1 Filed 10/26/20 Page 6 of 17
used it. To give a few examples, this forensic evidenee can take the form
of operating system configurations, artifacts from operating system or
application operation, file system data structures, and virtual memory
“swap” or paging files. Computer users typically do not erase or delete
this evidence, because special software is typically required for that task.

However, it is technically possible to delete this information.

d. Similarly, files that have been viewed via the Internet are sometimes
automatically downloaded into a temporary Internet directory or “cache.”
13. Necessity of seizing or copying entire computers or storage media. In most cases,

a thorough search of a premises for information that might be stored on storage media often

requires the seizure of the physical storage media and later off-site review consistent with any

lawful warrant to search later obtained. In lieu of removing storage media from the premises, it

is sometimes possible to make an image copy of storage media. Generally speaking, imaging is

the taking of a complete electronic picture of the computer’s data, including all hidden sectors

and deleted files. Either seizure or imaging is often necessary to ensure the accuracy and

completeness of data recorded on the storage media, and to prevent the loss of the data either

from accidental or intentional destruction. This is true because of the following:

a.

The time required for an examination. As noted above, not all evidence
takes the form of documents and files that can be easily viewed on site.
Analyzing evidence of how a computer has been used, what it has been
used for, and who has used it requires considerable time, and taking that
much time on premises could be unreasonable. As explained above,

because the warrant calls for seizure of forensic electronic evidence, it is

Case 1:20-mj-00311-JEP Document1 Filed 10/26/20 Page 7 of 17
exceedingly likely that it will later be necessary to thoroughly examine
storage media to obtain evidence. Storage media can store a large volume
of information. Reviewing that information for things described in a later-
obtained warrant can take weeks or months, depending on the volume of
data stored, and would be impractical and invasive to attempt on-site.

b. Technical requirements. Computers can be configured in several different
ways, featuring a variety of different operating systems, application
software, and configurations. Therefore, searclitie them sometimes
requires tools or knowledge that might not be present on the search site.
The vast array of computer hardware and software available makes it
difficult to know before a search what tools or knowledge will be required
to analyze the system and its data on the PREMISES. However, taking
the storage media off-site and reviewing it in a controlled environment
will allow its examination with the proper tools and knowledge.

c. Variety of forms of electronic media. Records sought under a search
warrant could be stored in a variety of storage media formats that may
require off-site reviewing with speciatived forensic tools.

14, Accordingly, if imaging proves impractical, or even impossible for technical
reasons, then the agents will seize those components of Textile Field USA LLC’s computer
system that the agents believe must be seized to permit the agents to locate the things described
in the warrant at an off-site location. The seized components will be removed from the Subject
Premises and returned within two business days. If additional time is needed for imaging, agents

may request additional time from the Court.

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 8 of 17
15. Nature of examination. Based on the foregoing, and consistent with Rule
41(e)(2)(B), the warrant I am applying for would permit seizing, imaging, or otherwise copying
storage media present in the Subject Premises. Any later review may require techniques,
including but not limited to computer-assisted scans of the entire medium, that might expose
many parts of a hard drive to human inspection in onder to determine whether it is evidence
described by a search warrant.

FACTS IN SUPPORT OF PROBABLE CAUSE

16. On June 11, 2020, I received information from the complainant via the EPA tip
line that Kets Fabrics (“Kets”), a fabric manufacturer located in Turkey, was manufacturing and
offering for sale fabrics coated with an antimicrobial/antiviral chemical advertised as effective in
killing 99.9% of viruses, bacteria, and fungi. Kets’s sales literature includes a statement that the
EPA is one of several regulatory agencies verifying the product is effective in killing viruses. In
June 2020, the lead was referred to EPA CID in Region 2 because the solicitation was received
by a customer of the complainant, a fabric distributor located in New York, New York. On
September 9, 2020, I received information that the solicitation email for the Kets product
originated from the offices of Textile Field USA LLC, located at 834 Huffman Street,
Greensboro, NC.!

17. The complainant notified me that:

a. Kets is a manufacturing competitor and fabric suppler for the
complainant’s company. The complainant became aware of Kets’s Biosafe
product when a fabric distributor, located in New York, New York,

notified the complainant that Kets had sent a laboratory report and

 

' Based on the facts known to me through this investigation, Textile Field USA LLC acts as a distributor
and marketer for Kets’s products in the United States.

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 9 of 17
advertisement for the Kets Biosafe product and that the distributor was
unable to verify the laboratory data.

b. The laboratory report was traced back to Interface Microbiology Services
(the “laboratory”). After contacting the laboratory, the complainant
determined that the laboratory report was fictitious.

c. The complainant stated there is a significant pressure within the fabric
manufacturing industry to come up with a product that is resistant to
coronavirus. He checked EPA databases and could not find the Kets
Biosafe product or the EPA registration number listed by Kets for the
active ingredient used to finish the Kets Biosafe fabric.

d. There are approximately thirty fabric distributors with whom the
complainant’s company works. The complainant said that it is very likely
they all received the same solicitation.

18. The laboratory notified me that:

a. The complainant provided the laboratory with the report on the
laboratory’s leteevhiend stating that a Kets product was effective in killing
corona virus.

b. The laboratory said that the report was false, and that the laboratory had
not provided any services to Kets. Additionally, the laboratory noted that
the names of laboratory employees identified on the report were fictitious
and the telephone number for the laboratory listed on the ened was
altered by one number, also making it fictitious.

c. The laboratory does testing for bacterial and microbiological resistance on

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 10 of 17
fabrics, so they are very aware of EPA guidelines on FIFRA compliance;
however, the laboratory does not do the type of testing identified in the
Kets laboratory report.

19. The New York, New York distributor notified me that: .

a. A technical service employee received a data package regarding the Kets
Biosafe product, including a laboratory report. The employee could not
verify the laboratory report. The distributor was subsequently notified by
the complainant that the laboratory report was fictitious.

b. They attempted to contact a Kets sales representative but did not receive a

- response.

c. They were looking to launch the Kets Biosafe product in August 2020 but
would not proceed, given the information about the false laboratory report.

d. Kets’s products are typically brought in through the Port of New York but
Kets also has a warehouse in Greensboro, North Carolina.”

e. The employee of the New York, New York distributor received the Kets
Biosafe data packet and laboratory report via email as follows:

From: matthew@textilefield.com" <matthew@textilefield.com>

Date: Monday, June 8, 2020 at 10:42 AM

Subject: BioSafe Technology by KETS

Hi Susan,

We are happy to share the following information about KETS new BioSafe
Technology. This is a antiviral/antimicrobial treatment that remains effective

after washing. Please review the attached information and let us know if you
have any questions we can help you with.

 

2 1 am unaware, based on the investigation thus far, as to whether Kets has additional warehouses located
in the United States.

10

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 11 of 17
20.

Take Care,
Matthew Cohen

Textile Field USA, LLC
Healthcare Division

834 Huffman Street
Greensboro, NC 27405
matthew@textilefield.com
336-255-2111

f. One attached document to the email was the fictitious laboratory report
that in summary stated the active ingredient is Si-Quat and that:

All the samples treated (unwashed and treated 30X washed
demonstrated at least one log reduction of the feline Coronavirus
challenge under these test conditions. All technical content (both
written and/or photography) provided in this report is for
information purposes only. This technical content shall not be used
in promotional literature without the express written consent and
legal/technical review by Interface, Inc. Viruses cited in this report
were utilized for the purposes of representing general classes of
Viruses. Data citing inhibition of these microorganisms in this
report are not intended to convey health benefits.

g. The second attachment to the email was the Kets Biosafe advertisement
which included the following statements:

99.9% effective against viruses and bacteria fungi;

It is a long-lasting anti-viral coating that provides an ongoing
disinfection on fabrics surfaces;

WHO SAYS IT WORKS AGAINST VIRUSES?

The chemicals used in BIOSAFE approved by;

-World Health Organization (WHO)

-European Chemical Agency (BPR/ECHA)

-USA Environmental Protection Agency (EPA)

This statement also included the EPA logo.

Si-Quat, the active ingredient identified in the fictitious laboratory report, is

manufactured in Europe by AFFIX Labs. The Si-Quat website states in part:

a. “Affix Labs is proud to announce that Si-Quat anti-viral clear coat is now

11

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 12 of 17
proven effective against the pathogen Sars-Cov-2, the virus that causes
Covid-19”; and
b. “Si-Quat by AFFIX Labs has been tested with Sars-Cov-2 the virus that
causes COVID-19. The Study has been conducted based on ISO 21702
standards by the university of Lisbon.”
No claims are made by AFFIX Labs that any regulatory agency listed in paragraph 18(g) has
reviewed, approved or certified the product, or that the product is registered with the EPA as an:
antimicrobial/antiviral.
Zl: EPA Region 4 FIFRA Enforcement notified me that, based on a review of EPA
| databases, Kets and Textile Field USA are not registered with EPA to sell a pesticide. Si-Quat,
the pesticide, is not approved or registered with EPA for sale or importations. Additionally, Si-
Quat is also not registered as an active ingredient in any other approved antimicrobial/antiviral.
CONCLUSION
Dee I submit that this affidavit supports probable cause for a warrant to search the
Subject Premises described in Attachment A, and seize any and all portable computers, cellular
telephones, and electronic devices, as well as any physical items constituting evidence of
violations of the federal criminal law, as described in Attachment B.
Respectfully submitted,
/S/ William Oros
William Oros
Special Agent

U.S. Environmental Protection Agency
Criminal Investigations Division

12

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 13 of 17
(:2OMS 3{\

Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant appeared before me
via reliable electronic means (telephone), was placed under oath, and attested to the contents of
this written affidavit.

Jo/26/2020

 

Middle District of North. Carolina

13

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 14 of 17
ATTACHMENT A:
Property to be Searched

Textile Field USA LLC, 834 Huffman Street, Greensboro (Guilford County), NC

834 Huffman Street, Greensboro, North Carolina, is located on the east side of Huffman Street.
The facility is a single-story white brick industrial building with a black metal roof and Textile
Field signage and the number 834 on the front of the building which faces Huffman Street. The
building also has a loading dock with two white rollup bay doors and three black entrance doors.
There is additional Textile Field signage adjacent to an entrance door at the top of a flight of
stairs leading up to the loading dock and allowing access to all doors described. There is a small
parking lot in front of the building.

Below are photographs of the site:

14

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 15 of 17
 

 

15

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 16 of 17
ATTACHMENT B:
Items to be Seized

This Affidavit is made in support of this Application to seize the following items:

1. Any and all physical documents relating to violations of Title 7, United States Code,
136/(b)(1)(A) (FIFRA); Title 18, United States Code, Section 1343 (wire fraud); and Title 18,
United States Code, Section 1017 (government seals wrongfully used and instruments
wrongfully sealed), involving Kets Fabrics, Textile Field USA, LLC, and/or Matthew Cohen in
the form of the following:

a. Communications and other information regarding importation, sale, offering for
sale, application, and/or use of a pesticide to include notes, licenses, certificates, laboratory
reports, marketing and sales records, ledgers, receipts, billing records, invoices, importation
documents, purchase records, work orders, regulatory records,. labels, chemical safety data
documents, applications, contracts, training records, product labels, chemical formulations, and
customer files.

i. This includes seizure of any and all computers and storage medium contained
within the Subject Premises, where such information may be located.*

ii. The term “computer” includes all types of electronic, magnetic, optical,
electrochemical, or other high speed data processing devices performing logical,
arithmetic, or storage functions, including desktop computers, notebook computers,
mobile phones, tablets, server computers, and network hardware.

iii, The term “storage medium” includes any physical object upon which
computer data can be recorded. Examples include hard disks, RAM, floppy disks, flash
memory, CD-ROMs, and other magnetic or optical media.

iv. If imaging of any computers and/or storage media on site proves impractical,
or even impossible for technical reasons, then the agents will seize those components of
Textile Field USA LLC’s computer system that the agents believe must be seized to
permit the agents to locate the things described in the warrant at an off-site location. The
seized components will be removed from the Subject Premises and returned within two
business days. If additional time is needed for imaging, agents may request additional
time from the Court.

2. Samples of fabric, packaging, and any chemical used or suspected to be used as a
pesticide.

* However, further searching of any cellular telephones seized requires further application for a

search warrant.

16

Case 1:20-mj-00311-JEP Documenti Filed 10/26/20 Page 17 of 17
